Citation Nr: 1548401	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for aortic stenosis.  

2.  Entitlement to service connection for cause of death.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1954 to February 1956.  The Veteran died in May 2014.  The appellant is his surviving spouse and was accepted as a substitute in this matter to complete the processing of the deceased Veteran's claim.  See June 2015 letter.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In September 2010, the Board denied service connection for aortic stenosis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court remanded the case to the Board in accordance with a joint motion for remand.  The Board remanded the case for additional development in January 2012, November 2012, and March 2013.  In August 2013, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) regarding the etiology of the aortic stenosis.  

In May 2014, the Board denied entitlement to service connection for aortic stenosis.  After this Board decision was issued, it was discovered that the Veteran died prior to the date of the Board decision.  In February 2015, the May 2014 Board decision was vacated.  

In February 2013, the Veteran provided testimony before a Veterans Law Judge (VLJ) who has since retired from the Board.  The appellant was informed in a July 2015 letter of her right to present testimony at another hearing before a VLJ.  The appellant failed to respond within 30 days and the Board will assume the appellant does not wish to appear at another hearing.  
The appellant was also notified in June 2015 that there was no record of her appointing a service organization or representative.  No valid VA 21-22 or VA 21-22a is of record for the appellant.        

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Aortic stenosis, a valvular heart disease, was not affirmatively shown to have had onset during service; valvular heart disease was not manifested to a compensable degree within one year from the date of separation from service; and aortic stenosis first shown after service beyond the one year presumptive period as a chronic disease, is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

The criteria for service connection for aortic stenosis have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  An April 2008 letter satisfied the duty to notify provisions.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

The service treatment records are missing and are considered destroyed and unavailable.  Under such circumstances, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

In April 2008, the RO asked the Veteran to provide any service medical records, post-service medical records, or other information to support his claim.  In July 2008, the Veteran submitted three lay statements. 

The RO has obtained the available VA and private medical records.   

The Board also obtained a medical expert opinion from the Veterans Health Administration (VHA).  As the VHA medical opinion was based on a review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the VHA opinion is adequate to decide the claim.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

As noted above, pursuant to an October 2011 Court order, a January 2012 Board remand requested that the Veteran's service personnel records be associated with the claims file.  In February 2012, it was stated that the Veteran's personnel records were destroyed in a fire and that available records were being mailed.  It appears that only a copy of the DD 214 was then associated with the record.  In November 2012, the claim was remanded in order to afford the Veteran a Board hearing.  In March 2013, the claim was again remanded to obtain outstanding records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998).    

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

The VLJ asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  The Veteran also volunteered his treatment history and symptoms since service.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 
 


Service Connection 

Laws and Regulations 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

For a veteran who served 90 days or more of continuous, active service, and a chronic disease, such as endocarditis (valvular heart disease), cardiovascular-renal disease to include organic heart disease, or myocarditis, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b). 

Evidence

The Veteran's service records are not available and were probably destroyed in a fire in 1973 at the National Personnel Records Center.  When there is evidence that a Veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The absence of the service treatment records does not remove the need for evidence of a medical nexus linking aortic stenosis to service.  

After service, private medical records reveal that in October 2001 an echocardiogram showed left ventricular hypertrophy with borderline normal left ventricular systolic function, mild left atrial enlargement, a normal right heart size, a normal aortic valve, but the mitral valve was not well seen, a mild tricuspid regurgitation, normal pulmonary pressure, and no pericardial effusion. 

In March 2005, private medical records show that aortic valve disease by echocardiogram was diagnosed.  In July 2006, the Veteran gave a history of a heart murmur all his life, but not of rheumatic fever.  In August 2006, the Veteran had an aortic valve replacement.

In July 2008, there are three lay statements to the effect that after service the Veteran was denied employment due to a heart murmur, that the Veteran was rejected from the "Active Reserve" due to a heart murmur, and that the Veteran learned he had a heart murmur at discharge from service.  
In statements in October 2009, the Veteran stated that at discharge from service he was told he had a heart murmur, and he was subsequently rejected for the Army Reserve.  In a private medical record in 2009 it was noted that the Veteran felt that his heart murmur was caused by proximity to nuclear testing in service. 

The Board obtained an opinion from a VHA expert, a physician, who is Board certified in Internal Medicine and Cardiovascular Diseases.

In the VHA opinion, after review of the Veteran's file and medical literature, the VHA expert expressed the opinion that it was less likely than not (probability of less than 50 percent) that a heart murmur in 1956 was a manifestation of aortic stenosis first documented after service in 2005.

The VHA expert explained that obstruction to the left ventricular outflow may occur at the level of the aortic valve (valvular aortic stenosis), above the valve (supravalvular stenosis), below the valve (discrete subvalvular stenosis), or due to dynamic obstruction from hypertrophic cardiomyopathy.

The VHA expert noted that valvular aortic stenosis is the most common cardiac valve lesion in the United States, and it has three principal causes: 

(1)  Congenital bicuspid valve with superimposed calcification.
(2)  Calcification of a normal trileaflet valve.
(3)  Rheumatic valvular heart disease.

The VHA expert stated that based on the Veteran's operative report the Veteran had valvular stenosis of a trileaflet aortic valve and no congenital or rheumatic abnormality.

The VHA expert stated that patients with trileaflet aortic valve typically manifest symptoms in the eighth decade of life, which was the case with the Veteran.  The VHA expert stated that in the absence of a congenitally deformity or rheumatic valve, there was no data to support the onset of stenosis of a trileaflet valve in the third decade of life.

Analysis 

The Veteran asserts that aortic stenosis was first manifested by a heart murmur in 1956 in service.  

The Veteran is competent to state that in service he was told he had a heart murmur, which is in the realm of the Veteran's personal experience, and his statements and testimony as to having a heart murmur are credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994)

Although the service records are unavailable, the Veteran is competent to describe a heart murmur and as a heart murmur may be indicative of, but not dispositive of aortic stenosis, the theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. 

Aortic stenosis, a form of valvular heart disease, is recognized as "chronic" disease under 38 C.F.R. § 3.309(a).  

While a heart murmur is capable of lay observation, the presence of aortic stenosis is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation, as the diagnosis falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.159.  Also aortic stenosis is not the type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405   (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation); see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462  (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of the current case law, aortic stenosis is an internal disease processes and more analogous to a disease such as rheumatic fever, rather than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, aortic stenosis is not the type of condition under case law that has been found to be capable of lay observation.

No factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose aortic stenosis on the basis of a heart murmur.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence). 

Where, as here, there is a question of the diagnosis of aortic stenosis, which is not capable of lay observation under Jandreau or by case law, to the extent the Veteran's lay statements and testimony are offered as proof of the presence of aortic stenosis in service as evidence by a heart murmur is not competent evidence and the Veteran's lay evidence cannot be considered as evidence favorable to the claim based on chronicity.

Although a heart murmur may be indicative of aortic stenosis, the heart murmur itself is not dispositive.  To the extent the Veteran asserts that he has had a heart murmur since service, the assertion is competent evidence of post service continuity of symptomatology regarding a heart murmur.

As for evidence of a nexus between aortic stenosis and the post service symptomatology, the Veteran's assertion is an inference based on facts and it is an opinion rather than a statement of fact. 

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

As previously explained, aortic stenosis is not a simple medical condition under Jandreau or by case law and any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between aortic stenosis and the continuity of symptoms the Veteran avers. 

For these reasons, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between aortic stenosis and the post service symptomatology. Since the Veteran's lay opinion is not competent evidence, the lay opinion has little probative value.  

Service connection may still be established based on an initial diagnosis after service, when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

As previously explained, the Veteran's lay statements and testimony is not competent evidence of either the identification or diagnosis of aortic stenosis or a causal relationship between an aortic stenosis and a heart murmur. 

The Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

As for the Veteran reporting a contemporaneous medical diagnosis, the record shows that no medical professional identified aortic stenosis before 2005, which is almost 50 years after service separation in 1956 and well beyond than one year presumptive period for aortic stenosis as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309. 

As for the Veteran describing symptoms that later support a diagnosis by a medical professional, there is no medical evidence that relates aortic stenosis to a heart murmur or injury or disease or event in service.  

The only competent medical evidence of record pertaining to causation or a nexus to service consists of the opinion of the VHA expert.  After review of the Veteran's file and medical literature, the VHA expert expressed the opinion that it was less likely than not (probability of less than 50 percent) that a heart murmur in 1956 was a manifestation of aortic stenosis first documented after service in 2005.

The VHA expert explained that based on the Veteran's operative report the Veteran had valvular stenosis of a trileaflet aortic valve and not a congenital or rheumatic abnormality.  The VHA expert stated that patients with trileaflet aortic valve typically manifest symptoms in the eighth decade of life, which was the case with the Veteran.  The VHA expert stated that in the absence of a congenital deformity or rheumatic valve, there was no data to support the onset of stenosis of a trileaflet valve in the third decade of life. 

As the VHA opinion was based on a review of the Veteran's history, a review of the medical literature, and the VHA physician's expertise in the fields of Internal Medicine and Cardiovascular Diseases, the Board concludes that VHA expert applied valid medical analysis to the significant facts in order to reach the conclusion submitted in the opinion.  And the opinion of the VHA expert constitutes competent and persuasive medical evidence which opposes rather than supports the claim.  

As there is no medical evidence favorable to the claim to weigh against the opinion of the VHA expert, the preponderance of the medical evidence is against the claim on the material issue of fact, namely, a nexus to service, considering the heightened obligation to consider carefully the benefit-of-the-doubt standard of proof.  38 U.S.C.A. § 5107(b); O'Hare, at 367.


ORDER

Service connection for aortic stenosis is denied.


REMAND

An August 2014 rating decision denied service connection for cause of death.  In a letter dated that same month, the appellant disagreed with the rating decision.  A statement of the case has not yet been issued.  As such, a statement of the case should be issued.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).   

Accordingly, the case is REMANDED for the following action:

 (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the appellant a statement of the case regarding service connection for cause of death.  The appellant should be informed that a timely substantive appeal is required to perfect her appeal on this issue.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


